181 Ga. App. 585 (1987)
353 S.E.2d 202
GLISSON
v.
THE STATE.
73793.
Court of Appeals of Georgia.
Decided January 21, 1987.
Michael M. Sheffield, for appellant.
Robert E. Wilson, District Attorney, Elisabeth G. MacNamara, Thomas Morgan III, Assistant District Attorneys, for appellee.
DEEN, Presiding Judge.
Nathan Glisson appeals from his convictions of child molestation and statutory rape contending that it was error for the trial court to permit the jury to convict him of both offenses as they constituted multiple prosecution for the same crime and that the court further erred in the charge on child molestation.
1. The appellant is correct in his assertion that it was error to convict him of child molestation and statutory rape for the same conduct. He may be prosecuted for both offenses, but he may not be convicted of both. Coker v. State, 164 Ga. App. 493 (297 SE2d 68) (1982); Lamar v. State, 243 Ga. 401 (254 SE2d 353) (1979). The error in the instant case was harmless, however, because the trial court merged the offenses at sentencing and he was sentenced only on the statutory rape count which was the greater offense.
2. As his conviction for child molestation was rendered void by the merger of offenses at sentencing, his enumeration of error as to the correctness of the court's charge on child molestation is rendered moot.
Judgment affirmed. Birdsong, C. J., and Pope, J., concur.